Citation Nr: 1533768	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the claimant's service from September 27, 1972 to February 26, 1974 was under conditions other than dishonorable for purposes of VA benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from September 27, 1972 to February 26, 1974.  He was discharged from military service under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the character of the claimant's military service from September 27, 1972 to February 26, 1974 was under other than honorable conditions and was therefore a bar against his eligibility to receive VA benefits.  

The appellant was afforded a personal hearing in June 2014 before the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the appellant's claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The appellant entered active military service on September 27, 1972 and received a discharge under other than honorable conditions on February 26, 1974.

2.  The appellant did not serve in the Republic of Vietnam during active duty.
 
3.  During his period of active service, the appellant was absent without leave (AWOL) on five separate occasions, for a total of 85 days AWOL.
 
4.  In January 1974, the appellant applied for, and was granted a discharge for the good of the service under the provisions of Chapter 10, AR 635-200, which entailed an Undesirable Discharge Certificate and forfeiture of "many or all" VA benefits.
 
5.  No significantly compelling circumstances are demonstrated to account for any of the appellant's five periods of AWOL. 

6.  There is no objective indication that the appellant was clinically insane during any of the five individual incidents that he went AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge as under other than honorable conditions constitutes a bar to basic eligibility to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. § 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In this case, only the appellant's status as a veteran for purposes of VA benefits is at issue.  The duty to notify was satisfied by a letter dated in June 2011, which addressed the required notice elements with respect to this specific issue.  All records pertaining to the appellant's military service have been obtained and associated with the record, including the determinations of the service department's military court-martial and medical records relating to the claimant's mental status during service.  He has also been afforded an opportunity to submit evidence in support of his claim, has been provided with a personal hearing before the Board in June 2014, and his statements in the record have been carefully considered.  In this regard, at the June 2014 hearing, which was officiated by the undersigned Veterans Law Judge, the appellant was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate his claim of entitlement to veteran status for purposes of VA benefits.  See transcript of the June 6, 2014 Board hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the hearing has substantially fulfilled his obligation as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the claimant in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal with respect to this matter is warranted.  The appellant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal regarding the claim for veteran status for purposes of VA benefits.

II.  Pertinent Law and Regulations

Under VA law and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet.App. 38, 40 (1997).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. § 3.129(a) (2014). 

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2014).  A discharge because of a minor offense will not be considered willful persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d)(4) (2014).

Generally, if a person receives a discharge under other than honorable conditions that was issued for a period of absence without official leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA benefits.  38 C.F.R. § 3.12(c)(6) (2014).  The discharge will not serve as a bar if there are compelling circumstances to warrant the prolonged absence.  Id. 

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Id. 

Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id. 

A discharge of under other than honorable conditions will not be a bar if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2014).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2014).

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet.App. 145 (1996). 

In May 1997, VA General Counsel discussed the intended parameters of the types of behavior that were defined as insanity in 38 C.F.R. § 3.354(a).  It was found that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97. 

III.  Factual Background

The appellant had active military service in the United States Army from September 27, 1972 until February 26, 1974.  His military records show that he did not serve in the Republic of Vietnam.  On February 26, 1974, he was discharged from military service under conditions other than honorable. 
 
The service treatment records do not reflect any complaints, findings or diagnosis of an acquired psychiatric disorder affecting the appellant.  His psychiatric status was evaluated as normal in January 1974 for Chapter 10 separation purposes, and recorded that he had no psychiatric complaints, either at the time of evaluation or by history.  The report of his January 1974 mental status evaluation shows that he displayed normal behavior, a level mood, a clear thinking process, normal thought content, and a good memory. He was described as being fully alert and oriented.  The psychiatric examiner's impressions were that the appellant did not have a significant mental illness and that he was mentally responsible, able to distinguish right from wrong, able to adhere to the right, possessed the mental capacity and competence to understand and participate in military board proceedings, and had otherwise met the standards for retention in service as prescribed in the applicable military law and regulations.  

Service personnel records show that the appellant was absent without official leave (AWOL) on five separate occasions during service for a total of 85 days.  He was AWOL for three days between January 12, 1973 and January 14, 1973; for one day on January 22, 1973; for four days between February 2, 1973 and February 5, 1973; for 25 days between September 6, 1973 and September 30, 1973; and for 52 days between November 16, 1973 and January 6, 1974. 

The appellant's service personnel records further disclose that in a written and signed personal statement presented during his military board proceeding, he declared his belief that he and Army life were not a good fit for each other and expressed his desire to be immediately released from his service obligation and discharged.  He stated that - 

The reason I want to get out [of] the army is that I am not compatible with it.  I think regulations are too harsh.  The army is breaking down my nerves and my moral character.  Before I came to the army I didn't smoke or use drugs.  And when I am [AWOL and] back in the civilian world I. . . seem to be more calmer and collect.  This is the main reason I have been AWOL.  I feel that my joining the army was a mistake[.]

Charges were preferred and the appellant awaited trial by court-martial for the offense of being AWOL.  He was advised that he could voluntarily submit a request for discharge for the good of the service under the provisions of Chapter 10, AR 635-200 in lieu of court-martial. 

Following counseling on January 12, 1974, the appellant signed a formal request for discharge for the good of the service under the provisions of Chapter 10, AR 635-200.  The document reflects that he had the opportunity to consult with counsel, was given extensive information pertaining to the consequences of an undesirable discharge, including the fact that this would deprive him of many or all Army benefits, ineligibility for VA benefits, and rights and benefits as a Veteran under both Federal and state law.   

Documents accompanying the Veteran's recommendation, pursuant to his request  for a discharge under other than honorable conditions, include military documents dated in January 1974 from the officers presiding over his military board proceeding, reflecting that - 

[The appellant] stated that his AWOLs were caused by what he termed "I got fed-up and wanted out of the army."  [The appellant] has gone AWOL on four previous counts.  He has received two Article 15 [disciplinary actions] for AWOL.  He stated that he would go AWOL again in order to get out of the army and that he desires to leave the service permanently.

[The appellant] was interviewed. . . concerning his request for discharge [under the provisions of] Chapter 10, AR 635-200.  [The appellant] stated he was aware of the nature of the proceedings and the consequences of an Undesirable Discharge Certificate; however, he still desired elimination from military service.

[By history, the appellant] enlisted for [the airborne service].  However, upon arrival at Basic Airborne School he refused to jump and was then sent to Fort Campbell.  He did not like the duty at Fort Campbell[.]  In addition, he could not stand the conflicting orders issued by the chain of command.  This led him to go AWOL in order to get a discharge.  He has no desire to return to duty and [the service department is of the opinion that] if he did he would be a liability rather than an asset.

In view of the. . . [appellant's] substandard [military] record[,] personal conduct, his attitude toward military life and his lack of rehabilitative potential, [the service department] recommend[s] approval of request for discharge under the provisions of AR 635-200, Chapter 10 [and] issuance of an Undesirable Discharge Certificate in this case.  

In January 1974, the appellant's application for a discharge for the good of the service under the provisions of Chapter 10, AR 635-200 was approved.  Accordingly, he was discharged from active duty on February 26, 1974 under other than honorable conditions.

Post-service, the appellant filed a claim for VA compensation for residuals of an injury to his right upper extremity in July 1974.  

Following the receipt of the above claim, an April 1974 VA administrative decision delineated all of the claimant's prior unauthorized absences and determined that the five periods of AWOL spread out over his entire military career constituted willful and persistent misconduct.  VA concluded that, based on the evidence of record, the claimant's period of military service was neither honest, faithful, or meritorious, and therefore his discharge on February 26, 1974 was not under other than dishonorable conditions and therefore constituted a bar for VA benefits for his only period of service.  In correspondence dated in October 1974, the appellant was notified by VA of its adverse determination and advised that he could apply to his service department for a review of his character of discharge.   

Thereafter, over 25 years later, in May 2011, the appellant applied to reopen his claim for VA compensation benefits for residuals of an injury of his right upper extremity.  

Following review of the record and consideration of the evidence, a VA administrative decision dated in January 2012 confirmed the appellant's character of discharge from September 27, 1972 to February 26, 1974 as being under other than honorable conditions.  It was noted that a pattern of willful and persistent misconduct was demonstrated, and that he was AWOL on five separate occasions during service without a showing of insanity or compelling circumstances to mitigate his conduct.  It was determined that the appellant's discharge under other than honorable conditions was a bar to VA benefits. 

The claimant presented testimony at a June 2014 Board hearing in support of his claim, stating that the reason why he went AWOL during service was that he sustained an injury to his right upper extremity during service, for which he was prescribed narcotic pain medication that precipitated an addiction to street drugs.  This addiction, in turn, resulted in the development of adverse mental issues that produced such impairment of his judgment and thought processes as to cause him to become effectively insane at the time he committed his multiple acts of being AWOL during active duty.  He testified that notwithstanding that his official service record indicated that his continued absences were due to his self-reported incompatibility with Army life, he, in fact, actually "loved the military" and that he just made "bad choices and doing a lot of things that [were because] I wasn't thinking straight, and looking back on it, I can't say the military wasn't compatible for me."
  
IV.  Analysis

The appellant asserts that he is entitled to VA benefits because his service was not dishonorable and that his discharge under other than honorable conditions does not preclude eligibility to all VA benefits.  The record reflects, however, that the appellant had at least two of the five offenses for a release from service under dishonorable conditions: acceptance of an undesirable discharge to escape trial by general court-martial, and willful and persistent misconduct, as cited above.  Only one is needed under 38 C.F.R. § 3.12 (d). 

The Board points out that prior to his acceptance of an undesirable discharge to escape trial by general court-martial, the appellant was provided detailed information pertaining to the ramifications of such actions, to include that he would become ineligible for VA benefits, among other rights and benefits as a veteran.  Service personnel records reflect that following comprehensive advisement relative to the rights and benefits he stood to forfeit by accepting an undesirable discharge, it appears that the appellant understood, and without reservation, accepted discharge under other than honorable conditions, and divestiture of Federal, state and VA benefits.  He freely acknowledged this in a signed statement in January 1974.  It is telling that upon making the statement, he did not at any time refer to any extenuating circumstances or exigencies as to why he went AWOL.  He merely stated that he found Army life to be incompatible and felt that Army regulations were too harsh.    

The service records also show that the appellant indicated at the time he was facing charges for AWOL that he would do anything to get out of military service, and if retained, would attempt to go AWOL again.  This is complete contradiction to the appellant's oral testimony before the Board in June 2014, when he stated that he actually "loved the military" and that he could not "say the military wasn't compatible for me."  Accordingly, the Board finds that this inconsistency undermines the credibility of the appellant's testimony, including his assertion that he was insane at the time he went AWOL in service.    

Finally, the Board notes that the claimant has not, at present, provided any supporting documentation from either the Army Discharge Review Board or the Board for Correction of Military Records that reflects any change in the status of his discharge from service on February 26, 1974. 

By law, VA benefits are not payable where the former service member was discharged or released under dishonorable conditions including the following: acceptance of an undesirable discharge to escape trial by general court-martial, and willful and persistent misconduct.  38 C.F.R. § 3.12(d).  In this instance, the reasons for the appellant's discharge from Army service under conditions other than honorable are clearly delineated in the official records and are a bar for him receiving VA benefits under 38 C.F.R. § 3.12.

There are exceptions available to the appellant that might mitigate the bar from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2014); or, (2) if there are "compelling circumstances" to warrant the prolonged period of AWOL.  38 U.S.C.A. § 5303(a) (West 2014); 38 C.F.R. § 3.12(c)(6) (2014).

The evidence preponderates against finding any credible circumstances that warranted the appellant being AWOL for multiple periods during service.  The service records clearly establish that the appellant simply no longer desired to be a part of the United States Army due to his personal dislike of the regulated conditions of military service and that he had an expressed willingness, if he was retained, to go AWOL repeatedly in the future in order to get out of his service obligation, in clear defiance of his military service contract and established military authority.  Overall, the evidence does not show compelling circumstances to justify any of his periods of being AWOL. 

Despite the absence of compelling circumstances, the Board still must address whether the bar to VA benefits should be overturned based on the theory that the Appellant was effectively "insane" when he went AWOL during his military service. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

In this instance, service treatment records do not reflect treatment for any psychiatric symptoms, nor is demonstrated that during any of his periods of AWOL that he was considered "insane" as defined under 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  He has not presented any objective evidence to the effect that he went AWOL due to mental incapacitation so severe that it was tantamount to insanity.  The claims file does not contain any medical opinions to support a finding of insanity during that time. There is no evidence that the appellant has ever been determined to be incompetent or incapable of understanding the consequences of his actions in service. 

The Board notes the appellant's statements at the time that "[the] army is breaking down my nerves and my moral character.  Before I came to the army I didn't smoke or use drugs[.]"  To the extent that the appellant asserts that this statement, which was presented at the time he was facing charges for being AWOL, is evidence that he was insane for mitigation purposes, the Board notes that an evaluation of his mental status, which was conducted contemporaneous with his application for discharge for the good of the service, indicates that he had no psychiatric illness at the time and that he was mentally competent, possessed full mental capacity, and was able to distinguish between right and wrong and adhere to the right.  Furthermore, the appellant has not submitted any medical evidence that objectively indicates that he was, in fact, clinically insane at the times he went AWOL in service.  No mental health clinician has concluded, and no clinical evidence supports the theory, that, at the time of his period of extended AWOL, (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a) (2014). 

Insofar as the appellant declares that he was not of sound mind at the times he went AWOL in service, the Board notes that there is no indication in the record that he is a trained mental health clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific question in this case regarding his actual mental state when he went AWOL falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion or diagnosis. 

Although the appellant was AWOL on five separate occasions during service and the records contemporaneous to service indicate that he abused drugs during service, there are no findings in the record that such behavior was antisocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  While AWOL and drug abuse are not accepted behavior in the military, these do not occur infrequently nor does going AWOL or abusing drugs indicate, on their face, that the serviceperson committing these offenses is insane.  Therefore, while the claimant has presented the excuse of drug abuse as one of the reasons as to why he went AWOL, the Board does not find this to exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity, and therefore, does not constitute insane behavior. VAOPGCPREC 20-97 (May 22, 1997).  As such, the Board finds there is no probative evidence of insanity at the time the incidences of the offense in question (AWOL) were committed.  Therefore, the Board rejects the appellant's argument that he was insane during the times that he went AWOL.

The Board acknowledges the appellant's continuing disagreement with the character of his discharge, as well as his claims for VA benefits.  However, the Board is bound by the laws and regulations enacted by the Congress of the United States.  In the instant case, the character of discharge is a bar to entitlement to VA benefits, including service connection, at this time.  Any disagreement that a claimant may have with his discharge classification must be raised with the Army Board for Correction of Military Records.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994).


ORDER

The appellant is not a veteran for purposes of eligibility for VA benefits under Title 38 of the United States Code and the appeal is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


